Citation Nr: 1439807	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder other than sarcoidosis, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Following the Veteran's timely appeal, in an April 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected posttraumatic stress disorder (PTSD) to 70 percent which is the rating the Veteran specifically sought in his June 2011 substantive appeal.  Thereafter, the record contains several communications from the Veteran indicating his satisfaction with a 70 percent rating and that he only wished to continue his appeal for service connection for asthma.  The Board considers the April 2013 rating decision to be a full grant of the benefit the Veteran sought on appeal in regard to his PTSD disability rating; therefore, the Board concludes that issue is no longer on appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) ("where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor [the Board] has authority to adjudicate those specific claims. . . .").

Service connection for sarcoidosis was denied in an un-appealed May 2009 Board decision.  Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed unless new and material evidence is received.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  Here, the Veteran has made clear in multiple statements that he is no longer seeking service connection for sarcoidosis and instead wishes for consideration of entitlement to service connection for a respiratory disability other than sarcoidosis, specifically asthma.  See Hamilton, 4 Vet. App. at 544.  Accordingly, the Board has recharacterized this issue to more accurately reflect the Veteran's claim.



REMAND

Upon review of the evidence, the Board finds that a remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has had continuing respiratory problems since returning from Vietnam, to include experiencing frequent chest pain and short-windedness that he was not experiencing prior to service.  Private and VA treatment records indicate diagnoses of various respiratory disabilities over the years since service, to include sarcoidosis, pneumonia, pleurisy and impressions of mild chronic obstructive pulmonary disease (COPD) and asthma.

In July 2003, the Veteran claimed entitlement to service connection for sarcoidosis indicating his belief that it was due to exposure to Agent Orange in Vietnam or exposure to asbestos while sleeping on an armored personnel carrier.  This claim was denied in May 2009 Board decision which was not appealed.  

In February 2009, the Veteran filed a claim for service connection for asthma.  The RO, in its January 2010 rating decision, interpreted the claim as one for service connection for "sarcoidosis (claimed as asthma)."  In the Veteran's February 2010 notice of disagreement, the Veteran indicated his belief that sarcoidosis and asthma are two different lung disorders and he was no longer seeking service connection for sarcoidosis.  In his June 2011 substantive appeal, the Veteran reiterated that he was not seeking service connection for sarcoidosis.  He also again alleged that he was exposed to asbestos in service that was used as a sound deadener and insulator in the armored personnel carrier on which he was stationed.  In addition, he reported exposure to environmental hazards such as dust, smoke, and poor air quality; he believes his asthma was caused by or aggravated by such exposure.  

As to the presence of asthma, pulmonary test results at a VA examination in January 2007 indicated an impression of mild obstructive ventilatory defect with significant response to bronchodilators suggestive of mild COPD with asthma.  In an October 2005 VA examination for PTSD, it was noted the Veteran had lung problems related to both sarcoidosis and asthma.  A February 2009 VA treatment record indicates significant response to bronchodilators suggestive of "reactive airways/asthma."

Throughout the appeal period, the focus has been on whether the Veteran's diagnosed sarcoidosis was incurred in or is related to service.  The Veteran has not been afforded a VA examination in connection with his allegation that asthma, or any other currently diagnosed respiratory disability other than sarcoidosis, is related to service or to any incident therein, to include exposure to asbestos or other environmental hazards.

Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a veteran's military service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Herein, such evidence exists and the Board finds that the Veteran should be afforded a VA examination to clarify which respiratory disabilities other than sarcoidosis the Veteran currently has and to consider the etiology of those disorders.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of any currently diagnosed respiratory disorders other than sarcoidosis, to include asthma.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination; failure to note in the examination report that both were reviewed will result in the examination being returned as insufficient. 

Following a review of the evidence of record, to include the service and postservice medical records, as well as the Veteran's lay statements, the examiner must state whether any currently or previously diagnosed respiratory disorder, other than sarcoidosis, is related to or was aggravated by his military service or any incident therein, to include exposure to asbestos or other environmental hazards.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated. If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

